Citation Nr: 0004011	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  95-06 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizoma


THE ISSUE

Entitlement to servoce connection for schizophrenia


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Cherry


INTRODUCTION

The veteran served on active duty from December 1971 to 
November 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which held that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for schizophrenia.  In June 
1998, the veteran's claim file was transferred to the 
Phoenix, Arizona, VA RO.


REMAND

On review of the record it is noted that in an unappealed 
rating decision of June 1980, the Milwaukee, Wisconsin, RO 
denied service connection for a nervous condition 
characterized on the rating sheet as depression.  Thereafter 
the veteran sought to reopen his claim and additional 
evidence was received, showing, in part, that the veteran had 
schizophrenia.  In a June 1985 rating decision the RO found 
that no new and material evidence had been submitted to 
reopen the claim, then characterizing the psychiatric 
disorder as schizophrenia.  The veteran was notified of that 
decision but did not appeal.  Now, he again seeks to reopen 
his claim for service connection for schizophrenia and 
additional evidence has been submitted.  After the Los 
Angeles RO determined that the additional evidence was not 
both new and material and advised the veteran of such, he 
appealed.  Thus, the case is before the Board.

Inasmuch as the 1980 rating decision did not consider the 
matter of service connection for schizophrenia and there was 
no diagnosis of schizophrenia in the evidence of record at 
that time, the 1985 rating decision should have decided 
service connection for schizophrenia on a de novo basis 
(based on the entire record).  See Ephraim v. Brown, 82 F.3d 
399 (Fed. Cir. 1996)  As such was not done then or in the 
rating decision now on appeal, the Board concludes that the 
case must be remanded for the following:

The claim of service connection for 
schizophrenia should be adjudicated 
de novo, with consideration of the 
entire record.  Initially it should 
be determined whether the claim is 
well grounded and, if it is, whether 
service connection is warranted.  If 
the claim is denied, a supplemental 
statement of the case should be 
issued to the veteran and his 
representative, with opportunity to 
respond.  The case should then be 
returned to the Board.  The purpose 
of this remand is to correct a 
procedural problem and to ensure due 
process.  The veteran need take no 
additional action unless notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




